EXHIBIT 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is made and entered into
as of the day of April 29th, 2014, by and between Hollister & Blacksmith, Inc.,
a Colorado corporation (the “Corporation”) and Ellis Smith (the “Executive”) as
follows:

 

WITNESSETH:

 

WHEREAS, the Executive is currently serving as the Chief Development Officer of
the Corporation; and

 

WHEREAS, the parties hereby desire to enter into this Agreement to set forth the
terms and conditions for the employment relationship of the Executive with the
Corporation; and

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) has approved
and authorized the Corporation's execution and entry into this Agreement with
the Executive; and

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
such other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Incorporation of Recitals. The above recitals are hereby incorporated into
and made a part of this Agreement.

 

2. Term. Employment shall be for a term commencing on the date hereof and
expiring five (5) years from the date hereof, unless terminated earlier pursuant
to Section 7 hereof. Notwithstanding the previous sentence, this Agreement and
the employment of the Executive shall be automatically renewed (subject to
Section 7) for successive one-year periods upon the terms and conditions set
forth herein, commencing on the fifth anniversary of the date of this Agreement,
and on each anniversary date thereafter. For purposes of this Agreement, any
reference to the “term” of this Agreement shall include the original term and
any extension thereof.

 

3. Employment of the Executive/Duties of the Executive.

 

(a)                     The Corporation hereby agrees to employ the Executive as
Chief Development Officer of the Corporation and the Executive hereby agrees to
be employed by the Corporation in such capacity upon the terms and conditions
herein set forth.

 

(b)                      The Executive shall serve as Chief Development Officer
of the Corporation, reporting to the Board. The Executive shall devote business
time, efforts, attention, skill and energy to the Company's business as
Executive deems necessary to fulfill his responsibilities. During the term of
this agreement the Executive may serve as an officer, director or otherwise
participate in educational, welfare, social, religious and civic organizations.
The Executive shall endeavor to devote a minimum of 40 hour per week of his time
to the Corporation.

 

(c)                       Executive agrees that he will at all times faithfully,
industriously, and to the best of his ability, experience, and talents, perform
all of the duties that may be required of and from him pursuant to the express
and implicit terms of this Agreement, to the reasonable satisfaction of the
Company.

 

(d)                      Before the end of each of the Company's fiscal years,
the Executive shall meet with the Board to set agreed management performance
objectives for the Executive for the upcoming year which shall be formally
reviewed annually, with informal reviews to be performed from time to time
throughout the year.

 

 

 Page 1 of 10 

 

4. Compensation; Base Salary; Bonuses; Milestones.

 

(a)                       During the term of this Agreement, the Corporation
shall pay to the Executive a base salary in the amount set forth in Schedule A
per annum (“Annual Base Salary”), which Annual Base Salary may be adjusted from
time to time by the Corporation, payable in equal bimonthly installments and in
the manner consistent with the Corporation's general policies regarding
compensation of executive employees.

 



(b)                      The Board (or a committee of the Board) shall review
Executive's Annual Base Salary compensation quarterly for the first year and
annually thenceforth at the conclusion of the Company's fiscal year, and make a
recommendation for any adjustment to the then-current Base Salary. Subject to
the immediately preceding sentence, the actual increase in Executive's Annual
Base Salary shall be made within the Board's sole judgment and discretion and
shall be based, in part, on an analysis of total compensation paid to Executive
officers of comparable entities within this region and any other criteria the
Board determines are appropriate.

 

(c)                       After the first year of this Agreement, if the Board
authorizes cash incentive compensation to the other executive officers of the
Corporation, the Executive shall be eligible to participate in such plan,
program or arrangement as determined by the Board in its sole discretion.

 

(d)                      The Board (or a committee of the Board) shall review
Executive's performance at the conclusion of the Company's fiscal year, and make
a recommendation for any annual incentive bonus compensation for the Executive.
Any bonus shall be paid to the Executive in a lump sum no later than April 15th
of the year following the year in which the bonus compensation was earned.
Subject to the immediately preceding sentence, the amount of any such bonus, as
determined by the Board in the exercise of its reasonable discretion will be
based on, among other things, the Company's performance for the completed fiscal
year (December 31) as reflected by such factors as gross revenue, net profits,
and achievement of specific predetermined goals, including without limitation
development of a strategic acquisition and organic growth plan. Executive shall
also be eligible to participate in such other bonus or incentive compensation
programs as may be established by the Company for other executives.

 

5. Executive Benefits.

 

(a)                       In addition to the compensation described in Section
4, the Corporation shall make available to the Executive, subject to the terms
and conditions of the applicable plans, including without limitation the
eligibility rules, participation for the Executive and the Executive eligible
dependents contingent for the corporation to operate and not impact operations
and maintain all liabilities in the Corporation-sponsored employee benefit plans
or arrangements and such other usual and customary benefits now or hereafter
generally available to employees of the Corporation. If approved by the board
benefit plans will include health insurance, Life insurance, disability
insurance, and all other normal and customary benefits such as paid vacation.
Executive shall also be entitled to participate in, or enjoy the benefit of, any
other fringe benefits or prerequisites that are now or may be or become
applicable to the Corporation's executive employees, including any executive
stock option plan or program adopted for executive officers of the Company. The
Corporation is not obligated to provide or continue any of these benefits and
may on an executive group basis, without prior notice, discontinue any benefit
already provided or as may be provided in the future, within the exclusive
discretion of the Board, however in such event the Executive shall be entitled
to received any benefits, accrued but unpaid as of the effective date of any
such discontinuance of benefits.

 

(b)                      In the event of Change in Control, as hereafter
defined, or involuntary termination of the Executive's employment hereunder, any
unvested stock option of the Executive will immediately vest. For purposes of
this Agreement, a “Change in Control” will be deemed to have occurred is there
is a merger or consolidation of the Corporation, or any sale, lease or exchange
of all or substantially all of the consolidated assets of the Corporation and
its subsidiaries (if any) to any other entity or person, and (a) in the case of
a merger or consolidation, if the voting stockholders of the Corporation before
the transaction hold less than fifty-one percent (51%) of the voting common
stock of the survivor of such merger or consolidation or its parent corporation,
or (b) in the case of a sale, lease or exchange, the Corporation does not own at
least fifty-one percent (51%) percent of the voting common stock of the other
entity. However, no “Change in Control” will be deemed to have occurred if
Executive is part of the purchasing group that consummates the Change in Control
transaction.

 Page 2 of 10 

 



(c)                       Executive is entitled to twenty one (21) days of paid
time off (“Paid Time Off') per year, in addition to the Company's normal
holidays. Paid Time Off will be scheduled taking into account the Executive's
duties and obligations at the Company. Sick leave, holiday pay and all other
leaves of absence will be in accordance with the Company's stated personnel
policies. In the event the Executive's employment is terminated for any reason,
Executive shall have the right to compensation for any un-used Paid Time Off for
the last twenty four months.

 

6. Expenses. The Corporation shall also pay or reimburse the Executive for
reasonable and necessary expenses incurred by the Executive in connection with
his duties on behalf of the Corporation, including, but not limited to all
expenses of travel and living expenses while away from home on business or at
the request of and in the service of the Corporation, provided that such
expenses are incurred and accounted for in accordance with the policies and
procedures established by the Corporation. Executive shall be entitled to
parking expenses (excluding violations) when on the job, be it at the office or
while on business trips.

 

7. Termination.

 

(a)                  Either party to this Agreement may give the other party
written notice of such party's intention to terminate this Agreement and the
employment of the Executive at least ninety (90) days prior to the end of the
initial or an extended term.

 

(b)               The Corporation may, subject to applicable law, terminate this
Agreement by giving the Executive Six (6) months notice if the Executive incurs
a condition that prevents Executive from carrying out his essential job
functions for a period of Nine (9) months or longer. The incapacity of the
Executive as described in the preceding sentence shall be determined by a
medical doctor mutually selected by the Corporation and the Executive or
Executive's representative.

 

(c)                    Any other provision of this Agreement notwithstanding,
the Corporation may terminate Executive's employment without notice and without
any further compensation obligations, (except his accrued benefits and any
benefit continuation or conversion rights he may have under the terms of the
benefit plan or applicable law) including without limitation any severance pay,
if the termination is based on a material violation of this Agreement, fraud,
embezzlement, securities law violation, other gross misconduct which causes
material economic damage to the Corporation or material damage to the business
reputation of the Corporation, or an intentional breach of the confidentiality,
non-solicitation and non-competition provisions set forth herein. For purposes
of this Agreement, no act or failure to act on the part of the Executive shall
be deemed “intentional” if it was due primarily to an error in judgment or
negligence, but shall be deemed “intentional” only if done or omitted to be done
by the Executive not in good faith and without reasonable belief that his action
or omission was in the best interest of the Corporation

 

(d)                      Should the Corporation terminate the Executive's
employment for any reason other than those listed in Section 7(c) above, after
12 Months of employment or in the event there is a change in the majority of the
directors of the Company, or the sale of a controlling interest in the stock
(other than the contemplated merger with Brazil Interactive Media) of the
Company or sale of substantially all of the assets of the Company's operating
subsidiaries, the Executive shall be paid as severance (a) an amount equal to
Five (5) years Base Salary at Executive's then current compensation less
customary withholdings, payable in twelve equal installments on the first day of
each calendar month beginning on the first day of the first month after his
termination, plus his accrued benefits and any benefit continuation or
conversion rights he may have the terms of the Corporation's benefit plans or
applicable law. This severance pay shall be doubled if the Executive is
terminated as a result of a Change in Control of the Corporation or any
subsidiary of the Corporation. The Corporation shall have no other compensation
obligations to the Executive.

 

(e)                       Employment and any further compensation obligations,
pursuant to this Agreement will be deemed terminated upon the death of the
Executive, except for any compensation obligation that has vested prior to the
death of the Executive.

 Page 3 of 10 

 



(f)                       If the Corporation requires the Executive to relocate,
without Executive's consent, to an office more than Fifty (50) miles from which
Executive conducted business as of the date of this Agreement the Executive may
resign his position and terminate his employment hereunder and, in such event,
if the Executive so resigns, (i) he shall receive the severance and other
entitlements provided under Section 7(d) above and (ii) all unvested options
issued to Executive, if any, shall vest immediately.

 

(g)                      The Executive agrees that after his employment with the
Corporation has terminated Executive will provide, upon reasonable notice, such
information and assistance to the Corporation as may reasonably be requested by
the Corporation in connection with any litigation in which it or any of its
affiliates is or may become a party; provided, however, that the Corporation
agrees to reimburse the Executive for any related expenses, including travel
expenses.

 

8. Confidentiality, Non-solicitation and Non-competition Agreement.

 

(a)                       Acknowledgment. The Executive acknowledges that in the
course of his employment by the Corporation, he will or may have access to and
become informed of confidential and secret information which is a competitive
asset of the Corporation (“Confidential Information”) including, without
limitation: (i) the terms of any agreement between the Corporation and any
employee, customer or supplier; (ii) pricing strategy; (iii) merchandising and
marketing methods; (iv) product development ideas and strategies; (v) personnel
training and development programs; (vi) financial results; (vii) strategic plans
and demographic analyses; (viii) proprietary computer systems software; (ix)
customer information and lists; and (x) any non-public information concerning
the Corporation, its employees, suppliers or customers. The Executive agrees
that he will keep all Confidential Information in strict confidence during the
term of his employment by the Corporation and thereafter, and will never
directly or indirectly make known, divulge, reveal, furnish, make available, or
use any Confidential Information except in the course of his regular authorized
duties on behalf of the Corporation. The Executive agrees that the obligations
of confidentiality hereunder shall survive termination of his employment at the
Corporation regardless of any actual or alleged breach by the Corporation of
this Agreement, until and unless any such Confidential Information shall have
become, through no fault of the Executive, generally known to the public or the
Executive is required by law to make disclosure. The Executive's obligations
under this Section 8 are in addition to, and not in limitation of or preemption
of, all other obligations of confidentiality which the Executive may have to the
Corporation under general legal or equitable principles.

 

(b)                      Confidential Information. Except in the ordinary course
of the Corporation's business, the Executive has not made, nor shall Executive
at any time following the date of the Agreement, make or cause to make, any
copies, pictures, duplicates, facsimiles or other reproductions or recordings or
any abstracts or summaries including or reflecting Confidential Information. All
such documents and other property furnished to the Executive by the Corporation
or otherwise acquired or developed by the Corporation shall at all times be the
property of the Corporation and the Executive shall not at any time, directly or
indirectly, use or disclose, make known, divulge, reveal or furnish to any
person, business, firm or corporation, partnership, or other entity any material
including or reflecting Confidential Information. Upon termination of the
Executive's employment with the Corporation, the Executive will return to the
Corporation any such documents or other property of the Corporation which are in
the possession, custody or control of the Executive.

 

(c)                       Competition. Throughout the period following
involuntary termination of employment with the Corporation during which
termination payments are being made and accepted by the Executive (hereinafter
referred as the “Restricted Period”), the Executive shall not, directly or
indirectly, own, manage, operate, join or control, or participate in the
ownership, management, operation or control of, or be a proprietor, director,
officer, stockholder, member, partner or an employee or agent of, or consultant
to, any person, business, division of a business, firm, corporation, partnership
or other entity anywhere in the United States of America which engages in (i)
the primary business of the Corporation, and/or (ii) any other principal line of
business engaged in or developed by the Corporation or any subsidiary of the
Corporation after the date hereof but prior to the date of termination of the
Executive's employment with the Corporation in any state or country in which the
Corporation or any subsidiary has conducted business during the Measuring Period
(hereinafter the “Restricted Business”). The “Measuring Period” shall be the six
(6) month period preceding the date of termination of the Executive's employment
with the Corporation.

 Page 4 of 10 

 





(d)                      Solicitations of Customers. During the Restricted
Period, the Executive shall not, directly or indirectly, for his own account or
as proprietor, stockholder, member, partner, director, officer, employee, agent
or otherwise for or on behalf of any person, business, firm corporation,
partnership or other entity other than the Corporation, sell or broker, offer to
sell or broker or solicit or assist in the offer to sell or broker or solicit
any orders for the purchase of any products or services sold by the Corporation
(including any subsidiaries) or its successors or assigns during the Measuring
Period (“Products”) to or from any person, corporation or other entity which was
a customer of the Corporation at any time during the Measuring Period. For
purposes of this Agreement, “customer of the Corporation” means and includes (i)
any and all persons, businesses, corporations, partnerships or other entities
which: (A) have done business with the Corporation and its successors and
assigns as a customer during the Measuring Period, (B) have been contacted by
the Corporation, its successors and assigns for the purpose of purchasing
products and services, or (C) have preexisting business relationships and/or
dealings with the Executive when his employment with the Corporation terminates
and (ii) all persons, businesses, corporations, partnerships or other entities
which control, or are controlled by, the same person, business, corporation,
partnership or other entities which control, or are controlled, by the same
person, business, corporation, partnership or other entity which controls any
such customer of the Corporation, its successors and assigns. For the purposes
of this Agreement, “customers” includes prospective customers and referral
sources of customers.

 

(e)                         Solicitations of Employees. During the one (1) year
period following voluntary or involuntary termination of employment with the
Corporation (whether or not termination payments are being made) and for the
additional time thereafter, if any, during which termination payments are being
made, the Executive shall not, directly or indirectly, for his own account or as
proprietor, stockholder, partner, director, officer, employee, agent or
otherwise for or on behalf of any person, business, firm, corporation,
partnership or other entity than the Corporation, its successors or assigns
solicit any person who is an employee of the Corporation, its successors and
assigns for employment with any person, business, firm, corporation, partnership
or other entity other than the Corporation.

 

(f)                          Cumulative Provisions. The covenants and agreements
contained in this Section 8 are independent of each other and cumulative.

 

(g)                         Binding Effect: Third Party Beneficiaries. The
provisions of this Section 8 shall inure to the benefit of the Corporation, its
successors and assigns.

 

(h)                         Remedies for Breach. The Executive further
acknowledges and agrees that his obligations under this Agreement are unique and
that any breach or threatened breach of such obligations may result in
irreparable harm and substantial damages to the Corporation, its successors and
assigns and that the Corporation's remedy at law for any such violation would be
inadequate. Accordingly, in the event of a breach or threatened breach by the
Executive of any of the provisions of this Agreement, the Corporation, its
successors and assigns shall have the right, in addition to exercising any other
remedies at law or equity which may be available to it under this Agreement.

 

(i)                           Divisibility. The Executive agrees that the
provisions of this Section 8 are divisible and separable so that if any
provision hereof shall be held to be unreasonable, unlawful or unenforceable,
such holding shall not impair the remaining provisions hereof. If any provision
hereof is held to be unreasonable, unlawful or unenforceable in duration,
geographical scope or character of restriction of the Executive by any court of
competent jurisdiction, it is the express desire and agreement of the Parties
that such provisions shall be modified to the extent necessary in order that
such provision or portion thereof shall be legally enforceable to the fullest
extent permitted by law, and the parties hereto do hereby expressly authorize
any court of competent jurisdiction to enforce any such provision or portion
thereof or to modify any such provision or portion thereof in order that any
such provision or portion thereof shall be enforced by such court to the fullest
extent permitted by applicable law.

 

9. Indemnification.

 

(a) The Corporation will indemnify the Executive to the fullest extent permitted
by the laws of the state of Colorado in effect at that time, or certificate of
incorporation and by-laws of the Corporation, whichever affords the greater
protection to the Executive. The foregoing notwithstanding, the Corporation
shall not indemnify the Executive for acts of his own negligence, willfulness or
malfeasance or if the articles of incorporation or by-laws prohibit such
indemnification.

 Page 5 of 10 

 



(b)                      The Executive shall notify the Corporation in writing
as soon as reasonably practicable after being informed in writing of a claim
from a third party and in respect of which a right of indemnification given
pursuant to this Indemnification Agreement may apply. The Corporation shall have
the right to elect, by written notice delivered to the Executive within 10 days
of receipt by the Corporation of the notice from the Executive in respect of the
claim, at the sole expense of the Corporation, to participate in or assume
control of the negotiation, settlement or defense of the claim, provided that:
such will be done at all times in a diligent and bona fide matter; the
Corporation acknowledges in writing its obligation to indemnify the Executive in
accordance with the terms contained in this Agreement in respect of that claim;
and the Corporation shall pay all reasonable out-of-pocket expenses incurred by
the Executive as a result of such participation or assumption.

 

(c)                       If the Corporation elects to assume such control, the
Executive shall cooperate with the Corporation and its counsel and shall have
the right to participate in the negotiation, settlement or defense of such claim
at his own expense. If the Corporation does not so elect or, having elected to
assume such control, thereafter fails to proceed with the settlement or defense
of any such claim in accordance with paragraphs (a) or (b), the Executive shall
be entitled to assume such control. In such case, the Corporation shall
cooperate where necessary with the Executive and his counsel in connection with
such claim and The Corporation shall be bound by the results obtained by the
Executive with respect to such claim.

 

(d)                      If any claim is of a nature such that the Executive is
required by applicable law to make a payment to any person (a “Third Party”)
with respect to such claim before the completion of settlement negotiations or
related legal proceedings, including all legal fees and expenses relating to the
defense and negotiation of a claim for which the Corporation has not elected to
assume control, the Corporation shall, forthwith after demand by the Executive,
make such payment on behalf of the Executive or, if the Executive made such
payment, reimburse the Executive for any such payment. If the amount of any
liability under the claim in respect of which such a payment was made, as
finally determined, is less than the amount which was paid by the Corporation to
the Executive, the Executive shall, forthwith after receipt of the difference
from the Third Party, pay such difference to the Corporation;

 

(e)                       Except in the circumstances contemplated by this
section 9, and whether or not the Corporation assumes control of the
negotiation, settlement or defense of any claim, the Executive shall not settle
or compromise any claim except with the prior written consent of the Corporation
(which consent shall not be unreasonably withheld). A failure by the Corporation
to respond in writing to a written request by the Executive for consent for a
period of ten (10) days or more shall be deemed a consent by the Corporation to
such request;

 

(f)                       The Corporation and the Executive shall provide each
other on an ongoing basis with all information which may be relevant to the
other's liability hereunder and shall supply copies of all relevant
documentation promptly as they become available; and

 

(g)                      Notwithstanding Section 9(c), if the Executive has
assumed control of the negotiation, settlement and defense of a claim, the
Corporation shall not settle any claim or conduct any related legal or
administrative proceeding in a manner which would, in the opinion of the
Executive, acting reasonably, have a material adverse impact on the Executive,
unless the Executive fails to respond in writing to a written request by the
Corporation for consent to the proposed action by the Corporation within ten
(10) days. A failure by the Executive to respond in writing to a written request
by the Corporation for consent for a period of ten (10) days or more shall be
deemed a consent by the Executive to such request.

 

 

 

 

 

 



 

 

 

 

 Page 6 of 10 

 



10. Arbitration. Any dispute between the parties under this Agreement shall be
resolved (except as provided below) through informal arbitration by an
arbitrator (who is selected as provided below) and under the rules of the
American Arbitration Association. The Arbitration shall be conducted under the
rules of said Association at the location where the Executive is then employed
by the Corporation, provided, however, that the arbitration shall be conducted
at the location specified by the Corporation if the Executive's out-of-pocket
expenses of travel and lodging are borne by the Corporation. Each party shall be
entitled to present evidence and argument to the arbitrator. The arbitrator
shall have the right only to interpret and apply the provisions of this
Agreement and may not change any of its provisions. The arbitrator shall permit
reasonable pre-hearing discovery of facts, to the extent necessary to establish
a claim or defense to a claim, subject to supervision by the arbitrator. The
determination of the arbitrator shall be conclusive and binding upon the parties
and judgment upon the same may be entered in any court having jurisdiction
thereof. The arbitrator shall give written notice to the parties stating his or
their determination, and shall furnish to each party a signed copy of such
determination. The expenses of arbitration shall be borne equally by the
Executive and the Corporation or as the arbitrator shall otherwise equitably
determine.  

 

In the event the services of an arbitrator are required and if the Executive and
Corporation are unable within five (5) days after determining such services are
required to agree upon the identity of an arbitrator, within ten (10) days
thereafter the Executive and Corporation shall each select an arbitrator and the
two arbitrators shall select by mutual agreement an arbitrator. If either party
fails to select an arbitrator, then the other party shall select the second
arbitrator, and an arbitrator shall be selected by mutual agreement of the two
arbitrators. In the event the selected arbitrators are unable to agree on an
arbitrator, the two arbitrators shall each select an arbitrator from a list of
arbitrator provided by the American Arbitration Association and those
arbitrators shall mutually agree upon the selection of an arbitrator who will be
the arbitrator.

 

11. Agreement. This Agreement supersedes any and all other agreements, either
oral or in writing, between the parties hereto with respect to the subject
matter hereof and contains all of the covenants and agreements between the
parties with respect to such subject matter. Each party to this Agreement
acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no other agreement, statement, or promise pertaining
to the subject matter hereof that is not contained in this Agreement shall be
valid or binding on either party. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Corporation. The prior
approval by a majority affirmative vote of the full Board shall be required in
order for the Corporation to authorize any amendments or additions to this
Agreement, to give any consents or waivers of provisions of this Agreement, or
to take any other action under this Agreement.

 

12. Withholding of Taxes. The Corporation may withhold from any amount payable
under this Agreement all federal, state or provincial, city or other taxes as
the Corporation is required to withhold pursuant to any law or government
regulation or ruling.

 

13. Assignment; Successors and Binding Agreement.

 

(a)                       Assignment by the Corporation. Subject to the terms of
this Agreement, the Corporation may assign this Agreement to any entity merging
with or acquiring the Corporation, provided the Corporation's obligations
hereunder shall be legal obligations and shall be assumed by such entity, as set
forth in subsection 13(c) below.

 

(b)                      Assignment by Executive. No interest of Executive or
his spouse or any other beneficiary under this Agreement, or any right to
receive any payment or distribution hereunder, shall be subject in any manner to
sale, transfer, assignment, pledge, attachment, garnishment or other alienation
or encumbrance of any kind, nor may such interest or right to receive a payment
or distribution be taken, voluntarily or involuntarily, for the satisfaction of
the obligations or debts of, or other claims against, Executive or his spouse or
other beneficiary, including claims for alimony, support, separate maintenance
and claims in bankruptcy proceedings.

 Page 7 of 10 

 



(c)                       Successors. The Corporation shall require any person
or entity which acquired (whether direct or indirect, by purchase, merger,
reorganization, consolidation, acquisition of property or stock, liquidation, or
otherwise) all or a substantial portion of the Corporation's stock or assets, by
agreement in form and substance reasonably satisfactory to Executive, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform this Agreement if no
such acquisition had taken place. Regardless of whether such an agreement is
executed, this Agreement shall be binding upon any successor of the Corporation
in accordance with the operation of law, and such successor shall be deemed “the
Corporation” for purposes of this Agreement. As used in this Agreement, the term
“the Corporation” shall include any acquirer of or successor to the
Corporation's stock, business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

 

14. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service such as Federal Express, or UPS
addressed to the Corporation (to the attention of the Secretary of the
Corporation) at its principal executive offices and to the Executive at his
principal residence, or to such other address as either party may have furnished
to the other in writing and in accordance herewith, except that notices of
changes of address shall be effective only upon receipt.

 

15. Law and Interpretation. This Agreement shall be governed by, construed and
interpreted in accordance with the laws of the State of Colorado without regard
for its conflict of laws provisions. With respect to each and every term and
condition in this Agreement, the parties understand and agree that the same have
or has been mutually negotiated, prepared and drafted, and that if at any time
the parties hereto desire or are required to interpret or construe any such term
or condition or any agreement or instrument subject hereto, no consideration
shall be given to the issue of which party hereto actually prepared, drafted or
requested any term or condition of this Agreement or any agreement or instrument
subject hereto. The parties further acknowledge that they have been advised of
the implications of the common representation of the Corporation and the
Executive by counsel (with regard to the preparation of this Agreement) and the
inherent conflicts of interest that may arise out of such common representation.
The parties expressly consent to such common representation and waive any claims
that they may have as a result of such common representation.

 

16. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of the Agreement and the application of such
provision to any other person or circumstances will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

 

17. Survival of Provisions. Notwithstanding any other provision of this
Agreement, the parties' respective rights and obligations under Sections 5, 7,
8, 9, 10, 11, 13, 14, 15, 16, 17, 19, 20 and 22 will survive any termination or
expiration of this Agreement or the termination of Executive's employment for
any reason whatsoever.

 

18. Legal Fees and Expenses. If any action at law or in equity is brought to
enforce or interpret the provisions of this Agreement, the prevailing party
shall be entitled to such costs and reasonable attorney's fees, in addition to
any other relief to which that party may be entitled. The term “prevailing
party” shall mean that party whose position is substantially upheld in a final
judgment rendered in such arbitration or litigation


19. Intellectual Property/Assignment. All ideas, programs, creations,
discoveries or inventions, suggestions or improvement by Executive which in any
way relate to or connect with any of the Corporation's products, pricing, costs,
sales and/or processes shall be the sole property of the Corporation.

 

20. Waiver. No waiver by either party hereto at any time of any breach by the
other party hereto or compliance with any condition or provision of this
Agreement to be performed by such other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time. No delay on the part of either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of either party of such right, power or privilege nor any single or
partial exercise of any such right, power, or privilege, preclude any other
further exercise thereof or the exercise of any other such right, power or
privilege.

 Page 8 of 10 

 

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which taken together
will be deemed to constitute one and the same instrument, notwithstanding that
all parties are not signatory to the same counterpart. The exchange of copies of
this Agreement and of signature pages by electronic mail or facsimile
transmission shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by electronic mail or facsimile
shall be deemed to be their original signatures for all purposes.

  

22. Insurance. The Executive shall be indemnified by the Company against
liability as an officer and director of the Company and any subsidiary or
affiliate of the Company to the maximum extent permitted by applicable law or
the By-Laws of the Company, whichever is greater. The foregoing indemnification
and directors and officers liability insurance coverage shall continue to apply
following termination of the Executive's employment hereunder for Executive's
actions and omissions during the period of Executive's employment with the
Corporation, except with respect to the Executive's own acts of negligence,
willfulness or malfeasance

 

23. Currency. All references to currencies within this Agreement are in US
dollars except where otherwise specified.

 

24. Headings. Headings in this Agreement are for informational purposes only and
will not be used to construe the intent of this Agreement.

 

IN WITNESS WHEREOF, the parties hereof have executed this Agreement as of the
day and year first written.

 

HOLLISTER & BLACKSMITH, INC.,

a Colorado corporation

 

 

/s/ Corey Hollister

By: Corey Hollister, Chief Executive Officer

 

 

EXECUTIVE:

 

 

/s/ Ellis Smith

Ellis Smith

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Page 9 of 10 

 

 

SCHEDULE A

 

SALARY

1.Annual Base Salary of; Seventy Five Thousand Dollars. ($75,000.00)

2.Executive Incentive Bonus Schedule; Paid to Executive as described in per
paragraph 4d A. 5% of net annual income, if net annual income exceeds
1,000,000.00

3.Compensation to be reviewed quarterly for year one and annually thenceforth.

 

HOLLISTER & BLACKSMITH, INC.,
a Colorado corporation

 

 

 

By: /s/ Corey Hollister
Corey Hollister, Chief Executive Officer

 

 

EXECUTIVE:

 

 

 

By: /s/ Ellis Smith
Ellis Smith

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Page 10 of 10 

